 


109 HR 433 IH: To amend the Residential Lead-Based Paint Hazard Reduction Act of 1992 to provide assistance for residential properties designated as Superfund sites.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 433 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Residential Lead-Based Paint Hazard Reduction Act of 1992 to provide assistance for residential properties designated as Superfund sites. 
 
 
1.Grants for lead-based paint hazard reduction in target housingSection 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is amended— 
(1)by redesignating subsection (p) as subsection (q); and 
(2)by inserting after subsection (o) the following: 
 
(p)Priority for Superfund sitesIn awarding grants under this section, the Secretary shall give priority consideration to activities to be undertaken on residential properties listed on the National Priorities List established under section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9605)..  
 
